Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to amendments filed December 27, 2021, wherein claims 1, 4, 5, 7, and 8 were amended, claims 2 and 3 were canceled, and claims 9-18 were added.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mizushima, et al. (JP 2011019819, of record, hereinafter “Mizushima”), and further in view of Shin, et al. (CN 205514379, of record, hereinafter “Shin”), translations of record. 

Regarding claim 1, Mizushima discloses a nozzle of a cleaner (Figs 1-2, [0015], [0021-26]) comprising: 
a housing 2; and 

wherein the brush part includes: 
a first brush 15 coupled to the outer circumferential surface of the body, the first brush extending in a radial direction of the body and having a first stiffness (Fig 2a, [0024-25]); and 
a second brush 14 disposed in parallel with the first brush, the second brush having a second stiffness less than the first stiffness of the first brush, (Fig 2a, [0024-25]), and 
but Mizushima does not explicitly disclose a blocking member disposed in parallel with the first and second brushes, the blocking member being made of a rubber material and being disposed between the first brush and the second brush, wherein the first brush is configured to contact a floor before the blocking member and the second brush contact the floor based on the agitator rotating in a rotational direction, and wherein the blocking member is configured to contact the floor before the second brush contacts the floor based on the agitator rotating in the rotational direction.
Shin is also concerned with a nozzle of a cleaner comprising a housing and an agitator 100 defining a brush part having circumferential brushes 180, and further teaches providing a rubber blocking member 160 disposed in parallel with brushes 180 (Figs 2-3) to inhibit hair entanglement in the brushes 180 and maintaining the cleanliness of the brush (6:8-11: “the blade can block fiber dust, such as hair embedded in the hair. Thus, the cleanliness of the roller brush can be maintained”).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Mizushima by incorporating the rubber blocking member taught by Shin to block hairs from being caught in the brushes and thereby providing for a cleaner brush roller (as explained by Shin).  There are three possible locations for placement of the blocking member: in front of the brushes, behind the brushes, and between the brushes.   It would have been obvious to one of ordinary skill in the art before the 

Regarding claims 5 and 7, Mizushima, as modified, discloses the limitations of claim 1, as described above, and further discloses wherein the body comprises a guide 12 configured to guide coupling of the brush part and the body, the guide being provided in the outer circumferential surface of the body, and wherein a plurality of guides 12 is provided in the body, and wherein the guides are spaced apart from each other at a predetermined interval ([0013], [0021-22], Fig 2a).

Regarding claim 8, Mizushima, as modified by Shin, discloses a suction nozzle 2 (Fig 1), an agitator rotatably coupled to the suction nozzle and including a body and a brush part coupled to an outer circumferential surface of the body (as described above in the rejection of claim 1), wherein the brush part includes: a first brush a second brush, and a blocking member, as particularly required by the claim, as described above, but does not explicitly disclose a cleaner body including a suction motor to which the a suction nozzle is connected.  However, Mizushima does disclose that the described nozzle is for connectable use with an electric vacuum cleaner, a suction tool [0002], [0005-6], [0009-10].  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention that such an electric vacuum/suction cleaner would necessarily comprise a suction motor, to function as intended.  

Regarding claims 9 and 14, Mizushima, as modified by Shin, discloses the limitations of claims 1 and 8, as described above, but does not explicitly disclose wherein a radial length of the blocking member in the radial direction is equal to a radial length of each of the first brush and the second brush in the radial direction.  In a second embodiment (Fig 4), Mizushima teaches providing bristles 14 and 15 having a same radial length.  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the bristles to define the same radial length, as taught by Figure 4, as a simple substitution of a known element to produce the predictable result of debris pick-up.  With regard to the radial length of the blocking member, it would have been obvious to configure the blocking member based on the particular application and intended use of the device, based on basic engineering principles, including configurations in which the blocking member radial length was the same as the brush lengths, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A)

Regarding claims 10 and 15, Mizushima, as modified by Shin, discloses the limitations of claims 1 and 8, as described above, and further discloses wherein a circumferential thickness of the blocking member 160 is constant from an inner end to an outer end of the blocking member along the radial direction (Fig 3, Shin).  

Regarding claims 11, 13, 16, and 18, Mizushima, as modified by Shin, discloses the limitations of claims 1 and 8, as described above, and further discloses wherein the first brush has a first straight side that faces the blocking member (Figs 2a and 2c, Mizushima, innermost bristle of each brush member, first and second, would face the blocking member disposed therebetween, as modified above) and a first bent side that is inserted into the body (side of base part 12a that is below 15 defines first bent side, Figs 2a, 2c), and wherein the second 

Regarding claims 12 and 17, Mizushima, as modified by Shin, discloses the limitations of claims 11 and 16, as described above, and further discloses wherein the body defines a guide that is recessed radially inward from the outer circumferential surface of the body and that extends along the outer circumferential surface of the body, the guide accommodating the first bent side and the second bent side (guide defined by body groove that receives 12a, Figs 2a)


Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mizushima, in view of Shin, as applied to claims 1 and 5, and further in view of Eriksson (US 2016/0073841, “Eriksson”), of record.   

 Regarding claims 4 and 6, Mizushima, as modified, discloses the limitations of claims 1 and 5, as described above, but does not explicitly disclose wherein the brush part or guide is disposed in a spiral shape along the outer circumferential surface of the body.  Eriksson is also concerned with a brush roller for a cleaning device, teaching a brush roll defining brushes and a blocking member extending radially therefrom, and further teaches providing the brushes and blocking member in a spiral shape (Figs 4a-d).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to configure the brush part and guide of Mizushima, as modified, in a spiral shape, as taught by Eriksson, as a known configuration to produce the predictable result of effective operation and dust collection.  

Response to Arguments
Applicant's arguments filed December 27, 2021 have been fully considered but they are not persuasive.  Specifically, to Applicant’s allegation that 
[1] none of the cited references describes or suggests such an arrangement as discussed above. [2] Applicant notes that "[i]t is impermissible to use the claimed invention as an instruction manual or 'template' to piece together the teachings of the prior art so that the claimed invention is rendered obvious .... 'One cannot use hindsight reconstruction to pick and choose among isolated disclosures in the prior art to deprecate the claimed invention, remarks, page 2, 

With regard to allegation [1], Examiner respectfully indicates that it was not asserted that the references explicitly taught the blocking member between the two brushes.
With regard to allegation [2], Examiner respectfully indicates that hindsight was not used, in that there were other reasons to arrive at the claimed relationship, i.e. obvious to select from a finite number (three) possible arrangements, as described above, to which Applicant has not responded. 
  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.




/BRIAN D KELLER/Primary Examiner, Art Unit 3723